Citation Nr: 9907243	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for myositis 
ossificans of the right hip, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1956 
and from November 1963 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
April 1997.

The RO should review the record and determine if the issues 
are correct.  Did the veteran appeal a reduction?  Is the 
issue restoration of an evaluation?  Was there improvement so 
as to warrant reduction?


REMAND

The veteran, on his April 1997 VA Form 9, requested a hearing 
before a Member of the Board at the RO.  The veteran appeared 
before a hearing officer at the RO in April 1997.  In 
February 1999, the Board received notification from the 
veteran requesting a Travel Board hearing.  Accordingly, this 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before the Member of Board at 
the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


